Exhibit 10.12
 
OPTIONS MEDIA GROUP HOLDINGS, INC.
123 NW 13th Street, Suite 300
Boca Raton, FL 33432
Facsimile: (561) 892-2618


August 11, 2010


Mr. Scott Frohman
123 NW 13th Street, Suite 300
Boca Raton, FL 33432


Re:           Series C Preferred Stock


Dear Scott:


This letter (this “Agreement”) shall set forth our agreement with respect to the
cancellation of the 70,000,000 stock options granted to you on April 20, 2010 by
Options Media Group Holdings, Inc., a Nevada corporation (the “Company”), in
exchange for the Company issuing you 675 shares of Series C Preferred Stock of
the Company, which shall be restricted and shall be subject to the following
vesting schedule:


(i)            39 shares of Series C Preferred Stock of the Company for each
100,000 software licenses that are sold by PG Acquisition Corp, Inc., a Florida
corporation and wholly owned subsidiary of the Company (“Phoneguard”), or its
reseller(s) pursuant to that certain sublicense agreement of even date herewith
by and between Phoneguard and Cellular Spyware, Inc., a Nevada corporation (the
“Sublicense Agreement”), not to exceed an aggregate of 1,000,000 software
licenses.
 
              (ii)           193 shares of Series C Preferred Stock of the
Company upon the aggregate sales of 1,000,000 software licenses by Phoneguard or
its reseller(s) pursuant to the Sublicense Agreement.


 (iii)            77 shares of Series C Preferred Stock of the Company for each
100,000 software licenses that are sold by Phoneguard or its reseller(s)
pursuant to the Sublicense Agreement over 1,000,000 software licenses.


To the extent that any and/or a partial amount of remaining shares are not fully
vested within five (5) years following the date of this letter agreement or the
earlier termination of your employment with the Company, such unvested shares
shall be cancelled.


Any shares of common stock of the Company received through a conversion of the
Series C Preferred Stock of the Company shall be subject to the above vesting
schedule; provided, however, the number of shares shall be appropriately
adjusted to reflect the applicable conversion formula.
 
 
 

--------------------------------------------------------------------------------

 


By signing below, you hereby agree in writing to be bound by the terms of this
Agreement.
 

   
Yours very truly,
                 
 
  /s/ Steve Stowell              
Steve Stowell
      Chief Financial Officer  
AGREED AND ACCEPTED:
              /s/ Scott Frohman      
Scott Frohman
     

 
 
 
 